DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0092861 A1) (provided in Applicant's IDS of May 28, 2020) in view of Chami et al. (WO 2013/135834 A1) (references herein made with respect to English Machine Translation attached) and further in view of Chen et al. (CN 203760564 U) (provided in Applicant's IDS of May 28, 2020) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Kim discloses a battery pack 100 including a pouch type lithium battery cell 110 and a metal case 120 covering the outer surface of the cell (Fig. 1, [0034]) which reads on the claim limitation, “an electric core comprising: a shell and a battery cell.”
Kim further discloses wherein the metal case may be made of stainless steel ([0018]-[0019]) and may be comprised of a first case 121 and a second case 122 disposed on the upper and lower sides of the cell, respectively (Fig. 1, [0038]) which reads on the claim limitation, “wherein the shell comprises a steel lower shell and a steel upper shell.”
Kim further discloses wherein the battery pack includes insulation member 150 disposed between a surface of the battery cell and the first case 121 (Fig. 1, [0047]). Similarly, an insulation member 160 is disposed between a surface of the battery cell and the second case 122 (Fig. 1, [0047]). Kim therefore reads on the claim limitation, “surfaces of the upper shell and the lower shell are provided with insulating layers” because the insulating members are layers and are directly contacting surfaces of both the first and second case parts.
Kim further discloses wherein the pouch cell includes an external positive electrode terminal 134 and external negative electrode terminal 135 electrically connected to the positive electrode pad 131 and the negative electrode pad 132, respectively (Fig. 1, [0043]-[0044]). Kim further discloses that the terminals 134 and 135 are located on the protection circuit board 130, which is further electrically connected to the metal case 120 and a communication device not the shell is provided with a positive contact plate and a negative contact plate” because the terminals 134 and 135 function as contact plates and are located on the protection circuit board electrically connected to the metal case so that the metal case is provided with the terminals.
Furthermore, Kim reads on the claim limitation, “the shell is provided with a convex protruding outward, the convex and the shell are of an integrated structure, and the convex is the positive contact plate or the negative contact plate” because the external terminals 134 and 135 are convex, protruding from the surface of the protection circuit board 130, as clearly shown in Fig. 1. These terminals are of an integrated structure with the case as described above wherein the case is electrically connected to the protection circuit board which is further provided with the external terminals. However, even if the case and protection circuit board electrical connection was found to not be an integrated structure, the Courts have held that it would be obvious to one of ordinary skill in the art to make two pieces, already otherwise connected, integral as a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144(V)(B). It would accordingly be obvious to one of ordinary skill in the art to modify the case and the protection circuit board of Kim such that they were integral as a matter of obvious engineering choice absent evidence that making the two integral would yield significant and unexpected results.
Kim further discloses wherein the battery cell has a substantially rectangular parallelepiped shape and shows that the metal case is similarly shaped in Fig. 1 ([0036]). Kim therefore reads on the claim limitations, “the shell is a special-shaped cell with a special-shaped cross-section” and “the laminated battery cell is special-shaped and is adapted to a shape of the shell” because any shape chosen by one of ordinary skill in the art for a battery 
It would be additionally obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rectangular parallelepiped cell and case of Kim such that they are differently special-shaped to be functional as a matter of design choice. The Courts have held that changing the shape or configuration of a device is obvious to a person of ordinary skill absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B). In this case, any design choice is necessarily special-shaped because it is chosen specially by said person of ordinary skill in the art for its purpose.
Kim further discloses wherein the battery cell includes a positive electrode plate, a separator, and a negative electrode plate stacked and wound in a jelly-roll type configuration with a polymer electrolyte ([0004], [0035]).
Chami teaches an electrochemical lithium accumulator with a container that seals the electrochemical cell(s) (Abstract, [pg. 4, para. 1]). Chami further teaches that the electrochemical cell includes an electrolyte component disposed between an anode and a cathode (pg. 2, para. 5). Chami further teaches wherein the electrolyte sealed in the cell may be in solid form, liquid form, or in gel form, wherein the latter form is often comprised of a polymer electrolyte (pg. 3, para. 1).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the polymer electrolyte of Kim with a liquid electrolyte, as evidenced by Chami, with a reasonable expectation of success in providing an equivalently functional lithium battery with conventional chemistry between the electrolyte and 
 Kim further discloses that the electrochemical cell includes a positive electrode pad 131 and a negative electrode pad 132 electrically connected to the positive and negative external terminals 134 and 135 (Fig. 1, [0045]). Furthermore, Kim discloses that the positive and negative electrode pads 131 and 132 are electrically connected to positive and negative electrode tabs 117 and 118, respectively (Fig. 1, [0044]). Kim therefore reads on the claim limitation, “a positive lug and a negative lug of the laminated battery cell are respectively connected with the positive contact plate and the negative contact plate” where the tabs meet the claimed lugs and are electrically connected to the positive and negative terminals through the electrode pads. The cell would further be recognized by one of ordinary skill in the art as a laminated cell, which is an alternative description for a stacked jelly-roll type configuration described above.
Kim further discloses wherein the cell is fixed to the case by the label 170 and the frame 140 surrounding the cell (Fig. 1, [0048]). Kim also discloses wherein the first case and the second case may be bent to form extensions and may be coupled by coupling said extensions with locking bosses in locking holes ([0017], [0040]). Kim notes that the embodiments are not limited to those coupling methods ([0040]).
Kim fails to disclose wherein the lower and upper shell are hermetically connected by welding to form a sealed cavity, and accordingly fails to disclose wherein the battery cell is fixed in the sealed cavity.
Chen teaches a battery pack with a rigid packaging unit including a stainless steel battery case and a stainless steel battery cover sealed by laser welding to form a sealed cavity ([pg. 2, 
It would have been obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the metal case of Modified Kim to be coupled through welding, and particularly laser welding, as taught by Chen with a reasonable expectation of success in providing an airtight sealed cavity within which a laminated battery cell can be held with improved safety. It is obvious to one of ordinary skill in the art to use a known technique, i.e. laser welding, to improve similar devices in the same way (sealing a stainless steel battery case). Modified Kim would therefore read on the claimed limitation “the lower shell and the upper shell are hermetically connected by welding to form a sealed cavity” and “the battery cell is a laminated battery cell fixed in the sealed cavity” because the first and second metal cases would be sealed and the cell would remain fixed in the frame within the metal case, as described above.

Regarding claim 4, Modified Kim makes obvious the electric core as set forth above in claim 1. Modified Kim accordingly discloses wherein the shell is a special-shaped shell with a similarly special-shaped cell fixed in the shell. Modified Kim fails to disclose wherein the shell has a bend and the laminated battery cell has a bend.
Chen teaches a rectangular parallelepiped case and cell for a battery pack as clearly shown in Fig. 3. Chen further teaches wherein an alternative shape for the battery pack includes a bend, where a bend is interpreted as a shape with a curve or angle (Fig. 5).
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the shape of the battery case and cell of Modified Kim such that they included a bend, as taught by Chen, with a reasonable expectation of success in a producing an equivalently functional battery. As noted above, the Courts have held that changing the shape or configuration of a device is obvious to a person of ordinary skill absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).

Regarding claim 8, Modified Kim makes obvious the electric core as set forth above in claim 1. Modified Kim accordingly makes obvious wherein the electrolyte included in the pouch cell is a liquid electrolyte. Kim fails to disclose wherein the shell is provided with a liquid injection hole and pressure relief valve arranged near the hole.
Chen teaches a battery pack with a steel shell and a laminated lithium ion battery cell included therein using a liquid electrolyte (Abstract, [pg. 9, para. 2]). Chen further teaches that when a lithium ion battery uses a liquid electrolyte, the electrolyte should be inserted through a safety exhaust valve 1 arranged on the monomer battery shell ([pg. 9, para. 2]). Chen further teaches that the safety exhaust valve may discharge gas when the battery internal pressure is too large ([pg. 9, para. 2]).
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the case of Modified Kim such that it included a safety exhaust valve to allow for liquid electrolyte injection into the battery and to provide a pressure release mechanism if the cell were to be over pressured, as taught by Chen. It is obvious to one of ordinary skill to use a known technique to improve similar devices in the same way to yield “wherein the shell is provided with a liquid injection hole where a pressure release valve is arranged” because the safety exhaust valve, a pressure valve, also functions as the liquid injection hole.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0092861 A1) (provided in Applicant's IDS of May 28, 2020) in view of Chami et al. (WO 2013/135834 A1) (references herein made with respect to English Machine Translation attached) and further in view of Chen et al. (CN 203760564 U) (provided in Applicant's IDS of May 28, 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Yoon (US 2006/0257731 A1).

Regarding claim 5, Modified Kim makes obvious the electric core as set forth above in claim 1. Kim fails to provide details regarding the thickness of the stainless steel case. Modified Kim therefore fails to disclose wherein the upper shell and lower shell of the electric core have a wall thickness of 0.07 mm to 0.15 mm.
Yoon teaches a battery pack comprised of an electric core component and a shell, case 120, with improved strength and reliability (Abstract). Yoon further teaches that the case may be comprised of stainless steel because it is lightweight with a high strength [0036]. Yoon teaches that when the thickness of the case is 0.1 mm or less, the required strength cannot be obtained and that when the thickness of the case is 0.2 mm or more, the case becomes too thick and heavy [0037]. Accordingly, the preferred thickness of the case is 0.1 mm to 0.2 mm.
It would therefore be obvious to one of ordinary skill in the art to modify the stainless steel case of Modified Kim such that it had a thickness between 0.1 mm to 0.2 mm, as taught by Joon, with a reasonable expectation of success in producing a strong, lightweight shell. Modified Kim therefore reads on the claim limitation, “wherein the upper shell and lower shell of the electric core have a wall thickness of 0.07 mm - 0.15 mm” because the claimed thickness range and the thickness range disclosed by the prior art significantly overlap. The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0092861 A1) (provided in Applicant's IDS of May 28, 2020) in view of Chami et al. (WO 2013/135834 A1) (references herein made with respect to English Machine Translation attached) and further in view of Chen et al. (CN 203760564 U) (provided in Applicant's IDS of May 28, 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Kato (JP 2016146303A) (references herein made with respect to English Machine Translation attached.

Regarding claim 6, Modified Kim makes obvious the electric core as set forth above in claim 1. Kim further discloses wherein the frame 140 includes a number of installation through-holes 141a, 141b, and 141c through which the external positive electrode terminal 134, the external negative electrode terminal 135, and the antenna terminal 136 protrude (Fig. 1, [0048]). “wherein the shell is provided with an installation through-hole, the negative contact plate is embedded in the installation through-hole.” Kim fails to disclose where an insulating film is arranged between the negative contact plate and the shell.
Kato teaches a secondary battery with positive and negative terminals, 6 and 7, protruding from a case cover (Fig. 1, Abstract). Kato further teaches that there are installation through-holes 91a and 91b present in the case cover through which the terminals extend (Fig. 1, [pg. 4 para. 3]). Kato also teaches that an insulating gasket 93 is included at each through-hole such that the external electrode terminals are inserted through the gasket and then the through-hole, allowing the terminals to be insulated from the metal case cover.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the through-holes 41a-41c of Modified Kim such that they included an insulative gasket with a reasonable expectation of success in providing insulation for terminals embedded in the holes from the integrated structure of the protection circuit board, the frame, and the case. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. an insulated external terminal in a conventional battery pack. See MPEP 2143(I)(A). Modified Kim therefore reads on the limitation, “an insulating film is arranged between the negative contact plate and the shell” wherein the insulative gasket is an annular film through which the terminals of Kim are inserted.

Regarding claim 16, Modified Kim makes obvious the electric core as set forth above in claim 1. Kim further discloses wherein the frame 140 includes a number of installation through-holes 141a, 141b, and 141c through which the external positive electrode terminal 134, the external negative electrode terminal 135, and the antenna terminal 136 protrude (Fig. 1, [0048]). Kim further discloses wherein the label 170 may function as an insulator. As described above in the claim 1 analysis, the frame, the protection circuit board, and the case are fixed through the label and are of an integrated structure. Therefore, Modified Kim reads on the claim limitation, “wherein the shell is provided with an installation through-hole, the positive contact plate is embedded in the installation through-hole.” Kim fails to disclose where an insulating film is arranged between the positive contact plate and the shell.
Kato teaches a secondary battery with positive and negative terminals, 6 and 7, protruding from a case cover (Fig. 1, Abstract). Kato further teaches that there are installation through-holes 91a and 91b present in the case cover through which the terminals extend (Fig. 1, [pg. 4 para. 3]). Kato also teaches that an insulating gasket 93 is included at each through-hole such that the external electrode terminals are inserted through the gasket and then the through-hole, allowing the terminals to be insulated from the metal case cover.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the through-holes 41a-41c of Modified Kim such that they included an insulative gasket with a reasonable expectation of success in providing insulation for terminals embedded in the holes from the integrated structure of the protection circuit board, the frame, and the case. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. an insulated external terminal in a conventional battery pack. See MPEP 2143(I)(A). Modified Kim therefore reads on the “an insulating film is arranged between the positive contact plate and the shell” wherein the insulative gasket is an annular film through which the terminals of Kim are inserted.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0092861 A1) (provided in Applicant's IDS of May 28, 2020) in view of Chami et al. (WO 2013/135834 A1) (references herein made with respect to English Machine Translation attached) and further in view of Chen et al. (CN 203760564 U) (provided in Applicant's IDS of May 28, 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Liang (CN 2701078 Y) (references herein made with respect to English Machine Translation attached).

Regarding claim 13, Modified Kim makes obvious the electric core as set forth above in claim 1. Kim further discloses wherein an object of the battery pack is to be resilient such that it is not damaged easily by external impact due to, e.g. bending, twisting, or falling, thereby deteriorating stability and reliability [0005]. Modified Kim fails to disclose wherein the case has an outward convex groove and the laminated battery cell has a convex matching with the convex groove.
Liang teaches a lithium ion battery designed to withstand a falling and collision process such that it is resilient to safety issues (Abstract). Liang further teaches that a mechanism for withstanding external impact from drops to a lithium ion battery is to add a convex groove on the external surface of the battery (groove 6, figure 6, [pg.4, para. 2]). In the results, Liang discusses that the batteries with a convex groove withstood external impacts and experiences better performance post-drop than did any battery without the grooved projection ([pg.4, para. 2]).
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the case of Modified Kim such that it included a convex groove on the exterior of the case, as taught by Liang, with a reasonable expectation of success in improving the resilience of the case and the battery as a whole to external impacts, such as dropping.
It would further be obvious to one of ordinary skill in the art to modify the shape of the cell housed within the case to have a convex groove matching with that of the case as a matter of design choice so that the cell may fit more securely or for any other reason one of ordinary skill may desire the cell to have a corresponding convex groove. As described before, the Courts have held that changing the shape or configuration of a device is obvious to a person of ordinary skill absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B). In this case, designing the cell to match the convex groove of the case would be an obvious design choice with predictable results, a cell shaped to fit within its housing.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0092861 A1) (provided in Applicant's IDS of May 28, 2020) in view of Chami et al. (WO 2013/135834 A1) (references herein made with respect to English Machine Translation attached) and further in view of Chen et al. (CN 203760564 U) (provided in Applicant's IDS of May 28, 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Yang et al. (US 2015/0033547 A1).

Regarding claim 15, Modified Kim makes obvious the electric core as set forth above in claim 1. Modified Kim accordingly discloses wherein the shell is a special-shaped shell with a similarly special-shaped cell fixed in the shell. Modified Kim fails to disclose wherein the shell is provided with a cut edge, and a corner part of the laminated battery cell is provided with the cut edge.
Yang teaches a method for shaping pouch-type secondary batteries with various shapes, including a standard rectangular parallelepiped shape (Fig. 7, [0005]). Yang further teaches than an alternative shape, which may be chosen such that the shape is optimal to its functional purpose, includes both a rounded bend and a cut edge, as shown in Figs. 10 and 11, respectively.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the shape of the battery case and cell of Modified Kim such that they included a cut edge, as taught by Yang, with a reasonable expectation of success in a producing an equivalently functional battery. As noted above, the Courts have held that changing the shape or configuration of a device is obvious to a person of ordinary skill absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. Applicant argues that Kim does not read on the claim limitation “the shell is provided with a positive contact plate and a negative contact plate” with respect to the rejection of claim 1. However, as disclosed in the previous Office Action, Kim discloses that the terminals 134 and 135 (positive and negative contact plates) are located on the protection circuit provided with positive and negative contact plates, not that the contact plates are provided on, as suggested by Applicant in page 4, paragraph 2 of Applicant’s Remarks. The configuration of the plates such that they are electrically connected with the shell is interpreted to read upon the shell being provided with said plates.
Furthermore, with respect to the rejection of claim 1, Applicant argues that Kim does not read on the claim limitation “the shell is provided with a convex protruding outward, the convex and the shell are of an integrated structure, and the convex is the positive contact plate or the negative contact plate” because the positive and negative terminals 134 and 135 are alleged to not be provided and integrated on the metal case, but on the protection circuit board. The Examiner notes that the claim language requires “an integrated structure” and that the shell is provided with the contact plates, wherein Applicant argues the terminals are not provided and integrated on the metal case, which is a narrower interpretation than the broadest reasonable interpretation of the claim scope. 
As noted in the previous Office Action and above, the case is in electrical connection with the protection circuit board, which is interpreted as being of an integrated structure. Additionally, even if the case and protection circuit board electrical connection was found to not be an integrated structure, the Courts have held that it would be obvious to one of ordinary skill in the art to make two pieces, already otherwise connected, integral as a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144(V)(B). It would accordingly be obvious to one of ordinary skill in the art to modify the case and the protection circuit board of Kim such that they were integral as a matter of 
Additionally, with respect to the rejection of claim 1, Applicant argues that Kim does not read on the claim limitations “the shell is a special-shaped cell with a special-shaped cross-section” and “the laminated battery cell is special-shaped and is adapted to a shape of the shell” because the rectangular parallelepiped shape disclosed by Kim is allegedly not special-shaped. However, any shape chosen by one of ordinary skill in the art for a battery case such that it is functional for its intended purpose may be interpreted as a special-shaped case with a necessarily special-shaped cross-section. The Examiner notes that the claim limitation “special-shaped” is thus read upon by a rectangular paralleliped shape.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728